Citation Nr: 1205924	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right leg scar.

6.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1951 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right hip and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.

4.  Symptoms of tinnitus were not chronic in service.

5.  Symptoms of tinnitus have not been continuous since service separation.

6.  The Veteran's current tinnitus is not etiologically related to exposure to acoustic trauma in service.  

7.  The Veteran injured his right leg in service.

8.  Symptoms of a right leg disorder were not chronic in service.

9.  Symptoms of a right leg disorder have not been continuous since service separation.

10.  The Veteran does not have a current right leg disability.  

11.  The Veteran did not incur a right leg scar in service.

12.  The Veteran does not currently have a right leg scar.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for a right leg scar have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely February 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations for bilateral hearing loss and tinnitus in January and February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for bilateral hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed right leg disorder and right leg scar; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the right leg or a right leg scar, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claims for service connection for a right leg disorder and right leg scar, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

In January 2009, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus, contending that bilateral hearing loss and tinnitus began in service.  The Veteran asserts that he has current bilateral hearing loss and tinnitus disabilities that are the result of noise exposure while working as an aircraft mechanic in service and being exposed to loud noise due to jet engines.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss and tinnitus symptoms have been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  July 2004 and March 2008 private audiological examinations and January and February 2010 VA audiological examinations, establish hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  

In July 2004, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 50, 65, and 70, respectively, with an average puretone threshold of 50 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 55, 55, and 65, respectively, with an average puretone threshold of 46.25 decibels.  

In March 2008, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 10, 10, 65, and 60, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 10, 15, 45, and 75, respectively.  

In January 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 25, 60, 80, and 90 decibels, respectively, with an average puretone threshold of 63.75 decibels.  The speech recognition score for the right ear was too unreliable to score.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 30, 75, 80, and 85 decibels, respectively, with an average puretone threshold of 67.5 decibels.  The speech recognition score for the left ear was too unreliable to score.  

In February 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 50, 65, and 70 decibels, respectively, with an average puretone threshold of 48.75 decibels.  The speech recognition score for the right ear was 82 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 52.5 decibels.  The speech recognition score for the left ear was 82 percent.  

The July 2004 and April 2008 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

After a review of all the evidence, lay and medical, the Board also finds that the Veteran has a current disability of tinnitus.  In Charles, 16 Vet. App. 370, the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran served as an aircraft mechanic in service.  In January 2009, the Veteran stated he was exposed to loud noises associated with jet engines.  He also stated that he was not provided with any type of hearing protection.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from jet engines.  

Service treatment records (STRs) reflect moderate scarring of both eardrums and otitis media, but no complaints or findings of hearing loss in service.  The February 1951 service entrance audiological examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  

A February 1955 service audiological examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  A May 1959 service audiological examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  

An August 1960 service audiological examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  On service audiological examination, in August 1960, puretone thresholds at the test frequencies of 500, 1000, 2000, and 3000 Hertz in the right ear were 10, 5, 0, and 10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 3000 Hertz in the left ear were 5, 5, 5, and 5 decibels, respectively.  

An August 1961 service audiological examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  On service audiological examination, in August 1960, puretone thresholds at the test frequencies of 500, 1000, and 2000 Hertz in the right ear were -5, -5, and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, and 2000 Hertz in the left ear were -5, -5, and 
-10, respectively.  

On service audiological examination, in November 1962, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were -5, 
-5, -10, -10 and -10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, -5, and 20 decibels, respectively.  

On service audiological examination, in September 1964, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were -5, 
-5, 0, 0 and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were -5, -5, -5, 0, and 40 decibels, respectively.  While the left ear puretone threshold of 40 at the 4000 Hertz level in the left ear suggests hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, prior and subsequent evidence of record shows that this was a temporary worsening of hearing at that level that later improved, and not a permanent worsening to that degree of severity; nevertheless, this audiometric testing and subsequent audiometric testing in service showed a threshold shift in hearing in both ears, including at the 4000 Hertz range in the left ear. 

On service audiological examination, in October 1965, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 0, 0, 0, 0, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, 5, and 25 decibels, respectively.  

On service audiological examination, in January 1967, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were -5, 
-10, -10, -10, and -10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were -5, -10, -10, -10, and 15 decibels, respectively.  

On service audiological examination, in July 1967, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were -5, -5, -5, 5, and 15 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, 5, and 10 decibels, respectively.  

On service audiological examination, in October 1968, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 5, 5, 5, 5, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 5, 5, and 20 decibels, respectively.  

On service audiological examination, in September 1969, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 10, 5, 5, 10, and 10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 5, 5, and 30 decibels, respectively.  

On service separation audiological examination, in August 1970, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 0, 0, 0, 0, and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 0, 0, 0, 0, and 30 decibels, respectively.  The 4000 Hz threshold for the left ear in this Veteran's case at service separation was not within the normal hearing range of 20 or less decibels.  Service audiological examinations dated November 1962, October 1965, October 1968, and September 1969 also demonstrate thresholds for the left and right ear were not within the normal hearing range of 20 or less decibels, so had shifted (worsened) during service.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show "hearing loss" at service separation.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records are negative for any complaints by the Veteran, or diagnosis of tinnitus.  In the 
August 1970 service separation examination report, which includes a clinical examination, the service examiner did not diagnose tinnitus.  The August 1970 service separation examiner's review of the history is also negative for any reports or complaints of tinnitus.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of tinnitus in service, or complaints, treatment, or diagnosis of tinnitus either during service or at service separation in February 1971.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation in February 1971.  As indicated, at the August 1970 service separation examination, the Veteran denied any tinnitus and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later in 2009.  

With regard to the Veteran's assertions, including the January 2010 VA audiological examination report history, that tinnitus began in service and that his tinnitus has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his tinnitus, his recent report of continuous symptoms since service, made pursuant to the claim for compensation, is outweighed by the other, more contemporaneous lay and medical evidence of record, including the Veteran's own previously reported histories and complaints on multiple occasions, and is not credible.  See Charles, 16 Vet. App. at 370.  

The Board finds that the Veteran's statements as to chronic tinnitus symptoms in service and continuous tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service tinnitus complaints, symptoms, or treatment, the Veteran's denial of any complaints at service separation and after service separation until January 2009, and the absence of any findings or diagnosis of tinnitus after service separation until January 2010.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence tending to show that tinnitus symptoms have not been continuous since service separation include the October 2003 VA audiological examination, where the Veteran specifically denied having any tinnitus.  In a December 2008 VA audiology consultation, the Veteran specifically denied having any tinnitus.  In private treatment records from April 2005 to March 2009, the Veteran did not report any tinnitus or tinnitus symptoms.  In an October 2010 statement, the Veteran wrote that his tinnitus was due to noise exposure in service and has continued since service; however, the Board finds that the statements definitively indicating a lack of continuity of tinnitus symptomatology made to health care professionals are more credible than the more ambivalent statements regarding tinnitus made in support of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  The evidence of record demonstrates acoustic trauma in service, and some worsening of hearing loss in both ears during service, as reflected by higher puretone thresholds for specific frequencies in both the right and left ear at the service audiological examinations conducted in November 1962, October 1965, October 1968, September 1969, and August 1970.  The Board finds that such audiometric threshold increases in hearing loss at various frequencies in both ears during service reflects evidence of "chronic" symptoms of left and right ear hearing loss in service, as contemplated by 38 C.F.R. § 3.303(b).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b). 

In an April 2008 private audiological opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran was exposed to excessive, loud noise in service and the current hearing loss was as likely as not due to the loud noise exposure in service.  In the January 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that she could not render an opinion in regard to the hearing loss without resorting to speculation.  In the February 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that, even conceding the Veteran's in-service exposure to acoustic trauma, the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that the Veteran's hearing was "normal" at service separation.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds the April 2008 private audiological opinion, in the context of demonstrated in-service acoustic trauma, is sufficient to place in equipoise the question of whether the current bilateral hearing loss disability is etiologically related to the loud noise exposure in service.  The private examiner relied on the history provided by the Veteran that he worked close to jet engines in service without hearing protection.  See Harris, 203 F.3d at 1350-51; Kowalski, 19 Vet. App. at 177.  The April 2008 private audiological opinion is competent and probative medical evidence because it relied on a factually accurate history, as it appears the private examiner was informed of the relevant evidence in this case, and gave a fully articulated opinion expressed in terms of "at least as likely as not" language.  

The Board finds that the January 2010 VA opinion in regard to the hearing loss is of little probative value.  The January 2010 VA examiner opined that she could not render an opinion in regard to hearing loss without resorting to speculation.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.

The January 2010 VA examiner also made the factually inaccurate assumption that the Veteran's bilateral hearing loss had recovered without permanent loss during service when, in fact, audiometric testing in service in November 1962, October 1965, October 1968, September 1969, and August 1970 show evidence of sustained, permanent hearing loss during service.  See Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see Hensley at 157.  

The Board finds that the February 2010 VA opinion is of little probative value.  The February 2010 VA examiner provided a nexus opinion based on the absence of treatment for hearing loss in service, but did not comment on the Veteran's reported symptoms of hearing loss in service or recognize the fact of audiological threshold upward shifts during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

The February 2010 VA examiner also made the factually inaccurate assumption that the Veteran's bilateral hearing loss had recovered without permanent loss during service when, in fact, audiometric testing in service in November 1962, 
October 1965, October 1968, September 1969, and August 1970, show evidence of hearing loss during service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see Hensley at 157.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service, specifically including the noise exposure during service.  In the January 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current tinnitus was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of tinnitus symptoms during active duty service and the Veteran specifically denied having tinnitus during an October 2003 VA audiology consult and during a December 2008 VA audiological examination.  In the February 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current tinnitus was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of tinnitus symptoms during active duty service and the Veteran specifically denied having tinnitus during an October 2003 VA audiology consult and during a December 2008 VA audiological examination. 

The January and February 2010 VA audiological opinions are of high probative value in regard to tinnitus because they are factually accurate, as it appears the VA examiners were informed of the relevant evidence in this case that included the loud noise exposure in service, the absence of complaints of tinnitus in service as indicated by the service treatment records and the Veteran's specific denial of tinnitus at the October 2003 VA audiology consult and the December 2008 VA audiological examination.  The VA examiners relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of a relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Leg Disorder and Right Leg Scar

The Veteran contends that he has a right leg disorder and right leg scar, and that these disabilities originated in service.  He contends that his right leg disability and right leg scar are due to an accident in service when his right leg was caught in a propeller and he was thrown against a wall.  

To the extent the Veteran has asserted service connection for a right leg disability that is not a right hip disability, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right leg injury in service, but that right leg disorder symptoms were not chronic in service.  The Veteran reported injuring his right leg, right hip, and neck during an accident in service when his right leg was caught in a propeller and he was thrown against the wall.  The Veteran submitted two lay statements of fellow service-members who witnessed the injury.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts)

Service treatment records are negative for any complaints or treatment for a right leg disorder or right leg scar.  The Veteran was not placed on permanent profile or restriction in service because of a right leg disorder.  During the August 1970 service separation examination, the Veteran did not report any right leg disorder or right leg disorder symptoms and the service examiner did not diagnose a right leg disorder, and the service examiner assessed the Veteran's lower extremities as normal.  The August 1970 service separation examiner also did not report any right leg scar, only noting an appendectomy scar on the Veteran's abdomen.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right leg disorder have not been continuous since service separation in 
February 1971.  Following service separation in February 1971, the evidence of record shows no complaints, findings, diagnosis, or treatment for a right leg disorder or right leg scar.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous right leg disorder symptoms or right leg scar after service separation.  See Buchanan, 451 F.3d 1331.  

The post-discharge evidence of record does not contain any notation indicating complaints, findings, or diagnosis of a right leg disability.  In VA treatment records dated from April 2005 to March 2009, the Veteran did not report any right leg disorder or right leg disorder symptoms.  In private treatment records dated from 

April 2005 to March 2009, the private examiners reported a normal musculoskeletal system, and the Veteran did not report any right leg disorder or right leg disorder symptoms.  Likewise, no diagnosed disorder of the right leg is reflected in the private treatment records.  An October 2008 VA treatment record reflected degenerative joint disease of the right hip; however, the VA examiner did not report any right leg disability.  

The post-discharge evidence of record does not contain any notation indicating a diagnosis of a right leg scar.  In VA treatment records dated from April 2005 to March 2009, the Veteran did not report any right leg scar.  In private treatment records dated from April 2005 to March 2009, the Veteran did not report any right leg scar.  A May 2005 private treatment record reported a skin lesion on the Veteran's left leg; however, the private examiner did not report any right leg scar.  A July 2005 private treatment record reported a skin lesion on the Veteran's left leg; however, the private examiner did not report any right leg scar.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right leg disorder or right leg scar, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that the Veteran did not incur a chronic right leg disorder during service, has not experienced continuous right leg disorder symptomatology since service, and does not currently have a diagnosed right leg disability.  The record of evidence also indicates that the Veteran did not incur a right leg scar during service, and does not currently have a diagnosed right leg scar.  For these reasons, service connection for a right leg disorder and right leg scar must 

be denied.  As the preponderance of the evidence weighs against the Veteran's claims for service connection for a right leg disorder and right leg scar, the benefit of the doubt doctrine is not applicable, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for a right leg disorder is denied.  

Service connection for a right leg scar is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for a right hip disorder and a cervical spine disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

In this case, the claims file does not include a medical opinion addressing whether the Veteran's current right hip disorder or a cervical spine disorder, are related to service.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with osteoarthritis of the cervical spine and mild degenerative joint disease of the right hip.

Concerning the question of in-service disease or injury for a right hip disorder and a cervical spine disorder, the Veteran reported injuring his right hip and neck during an accident in service when his right leg was caught in a propeller and he was thrown against the wall.  The Veteran submitted two lay statements of fellow service-members who witnessed the injury.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts)

The Board also finds that the Veteran's service treatment records (STRs) for the period from May to December 1957 have been found to be unavailable.  The Veteran has reported the accident that caused his current disabilities occurred in May 1957.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed right hip disability and cervical spine disability and his military service, in particular the reported accident where his right leg was caught in a propeller and then he was thrown against a wall.  These questions must be addressed by an appropriately qualified medical professional.  See Charles; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current right hip disorder or cervical spine disorder to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported right hip and cervical spine injuries in service, the current diagnosis of a right hip disability and cervical spine disability, and the Veteran's statements asserting a relationship between the current disorders and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right hip and cervical spine disorders are causally related to active service.  

Accordingly, the issues of service connection for right hip and service connection for cervical spine disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's right hip disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current right hip disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the accident in service where the Veteran's leg was caught in a propeller and he was thrown against a wall.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's cervical spine disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the accident in service where the Veteran's leg was caught in a propeller and he was thrown against a wall.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the RO should readjudicate the issues of service connection for a right hip disorder and cervical spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


